Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 19 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Smith et al. (US 2,668,030) teaches (figure1) an aircraft and a method of distributing landing gear loads in an aircraft including a landing gear, wherein the landing gear is the main landing gear, comprising:
a main strut (11), the main strut being connected to a first attachment point (as shown in the figure below) located on the aircraft/aircraft structure (Col. 2 Lines 22-25);
two sidestays (13s) having first ends connected to the main strut for movement along the main strut (sidestays (13) moves with the upper cylinder portion (11a) as the lower extremity of a main strut (11) resiliently reciprocable within upper cylinder portion (11a))), two sidestays being connected at a second end to a second attachment point and a third attachment point, located on the aircraft (Col. 2 Lines 22-28), and
wherein, in use when the landing gear is in a deployed configuration, the connection between the first end of each of the sidestays and the main strut allows for movement of each first end along at least a portion of the length of the main strut and vertically relative to the main strut (Col. 2 Lines 22-28; sidestays (13) moves with the upper cylinder portion (11a) as the lower extremity of a main strut (11) resiliently reciprocable within upper cylinder portion (11a)).
Fox et al. (US 6,651,931) teaches (figure 5) an aircraft (100a) with the landing gear assembly (110a) under the wing (130a).
vertical movement relative to each part of the main strut without the use of impermissible hindsight.
Claim 2-10, 12, 14-16, 18, 23 and 26 are allowable due to dependency on claim 1.
Claim 20 is allowable due to dependency on claim 19.
Claim 25 is allowable due to dependency on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/24/2022